DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	This action is in response to Applicant’s amendment filed on 04/02/2021.

Summary
Claims 1-4, 9-10, and 19-20 are amended.

Response to Applicant’s Arguments/Remarks
Applicant’s arguments, see pages 16-19 of Applicant Arguments/Remarks, filed 04/02/2021, with respect to the objections to the specification and claims, along with the rejection of claims 3-5, 9, and 10 under 35 USC 112(b) and rejection of claims 2, 4, and 5 under 35 USC 112(d) have been fully considered and are persuasive in light of the amendments made to the claims and specification. The objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 – 6, 9 – 20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or make obvious the claimed combination including the following features:
The closest identified prior arts, Sytema (US 2015/0367974 A1) and Sytema (2015/0360801 A1), teach the production of custom-sized packages and forming packages using that input customization. However, neither reference specifically teaches 
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731